DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 9, and 15 are independent claims.
This Office Action is Non-Final.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 2/12/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. The IDS has been placed in the application file, and the information referred to therein has been considered as to the merits.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claims 3, 5-8, and 12-13 with functional language italicized and generic placeholder and linking phrase in bold for claims 3, 5-8, and 12-13:

3. The test apparatus according to claim 1, wherein the control system comprises: 
a programming interface coupled to the logical adapter interface unit and configured to control the manipulations of the I/O signal by the logical adapter interface unit to mimic the condition of the I/O traffic; and 
a service element coupled to the mainframe and configured to log the response of the mainframe to the manipulations. 

5. The test apparatus according to claim 3, wherein the programming interface is further configured to: 
define one or more conditions of the I/O traffic; 
identify the manipulations which optimally mimic each of the one or more of the conditions of the I/O traffic; and 
cause the logical adapter interface unit to execute the manipulations which optimally mimic each of the one or more of the conditions of the I/O traffic in sequence. 

6. The test apparatus according to claim 5, wherein: 
the one or more conditions of the I/O traffic are time-variant such that the manipulations change over time, and 
the programming interface is further configured to identify changes to the manipulations over time. 

7. The test apparatus according to claim 3, wherein the service element is further configured to: 
associate logged responses of the mainframe to the condition of the I/O traffic being mimicked; and 
generate a database, which is accessible to a user of the mainframe, in accordance with associations between the logged responses of the mainframe to the condition of the I/O traffic being mimicked.  

8. The test apparatus according to claim 3, wherein the service element is further configured to upload code to the mainframe whereby the mainframe is configured to compensate for the response of the mainframe to the manipulations. 

12. The I/O test apparatus according to claim 9, wherein the control system comprises: 
a programming interface coupled to the logical adapter interface unit and configured to control the manipulations of the I/O signal by the logical adapter interface unit to mimic the condition of the I/O traffic; and 
a service element coupled to the mainframe and configured to log the response of the mainframe to the manipulations. 

13. The I/O test apparatus according to claim 12, wherein the service element is further configured to: 
associate logged responses of the mainframe to the condition of the I/O traffic being mimicked; 
generate a database, which is accessible to a user of the mainframe, in accordance with associations between the logged responses of the mainframe to the condition of the I/O traffic being mimicked; and 
upload code to the mainframe whereby the mainframe is configured to compensate for the response of the mainframe to the manipulations. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The portions of the specification that describe the corresponding structure that performs the claimed functions for the claims above are paragraphs [0026]-[0029].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astigarraga et al. (U.S. Patent Publication No. 2016/0196366 A1), hereinafter Asti.
Regarding claim 1, Asti teaches:
a test apparatus (Asti, Abstract, Fig. 1, block 12, Figs. 5-6, paragraph 0047 “ Interface 400 may be provided upon user I/O device 121 and may include a hardware image of a chassis 300.”, paragraph 0050 “Interface 500 may be provided upon user I/O device 121 and may include a hardware image of a SAN switch 220.” )  
for use with a mainframe (Asti, Fig. 1, Computer 100-A and 100-B, paragraph 0030 “computer 100-A is a multi-user mainframe computer system”.  Processors 101 and Memory 102 compromise the computer mainframe.) and 
an adapter (Asti, Fig. 1, network interface 114, paragraph 0028 connects a wide variety of devices using one or more protocols), the test apparatus comprising:
a logical adapter interface unit (Asti, Fig. 1, Terminal Interface 111, I/O Bus 104 and I/O Bus Interface 105 is a type of logical adapter interface unit) 
interposable between the adapter and the mainframe (Asti, Fig. 1, I/O data goes through network 130 and Network Interface 114 , then travels through Terminal Interface 111 (to reach User I/O Device 1221) and from Terminal Interface travels through I/O Bus 104 and I/O Bus Interface 105 and the data goes to Mainframe processor 101 and Memory 102) 
whereby an input/output (I/O) signal transmittable from the adapter to the mainframe is transmitted through the logical adapter interface unit (Asti, data travels through Terminal Interface 111 (to reach User I/O Device 1221) and from Terminal Interface travels through I/O Bus 104 and I/O Bus Interface 105 and the data goes to Mainframe processor 101 and Memory 102), 
the logical adapter interface unit being configured to manipulate the I/O signal (Asti, test software and control shown in Figs. 5-6 and described in paragraphs 0047-0054 generates signals that are implemented and manipulated by Terminal Interface 111, I/O Bus 104, I/O Bus Interface 105 that comprise the logical adapter interface unit); and 
a control system coupled to the logical adapter interface unit and the mainframe  (Asti, User I/O Device 121 shows Control System software in Figs. 5-6 that is described in paragraphs 0047-0054) and 
configured to control manipulations of the I/O signal by the logical adapter interface unit to mimic a condition of I/O traffic being run through the adapter and to log a response of the mainframe to the manipulations (Asti, Figs. 5-6, paragraphs 0047-0054 describes simulations of utilizations and determines effects on mainframe. Figs. 7-8 give examples processes for simulating a larger network load. Asti teaches logging a response of the mainframe computer in end of paragraph 0024, also logging or storage of data after tests is implicitly taught in Asti and well known in this art.). 

Regarding dependent claim 2, Asti teaches: the test apparatus according to claim 1, wherein the logical adapter interface unit comprises: 
an adapter interface which is connectable with the adapter (Asti, Terminal Interface 111 is a type of adapter interface that connects to network interface adapter 114); and 
a logic controller which is connectable with the mainframe (Asti, I/O bus interface 105 and I/O bus 104 include logic controller Fig. 2 teaches controller 208 described in paragraphs 0042-0043), 
wherein the control system is coupled to the adapter interface and the logic controller in parallel with a direct connection between the adapter interface and the logic controller (Asti, User I/O device 121 that is control system connects to terminal interface 111, I/O Bus 104 and I/O Bus Interface 105, parallel connections described in paragraphs 0024-0029, 0042-0043).
 
Regarding dependent claim 3, Asti teaches wherein the control system comprises:
a programming interface coupled to the logical adapter interface unit and configured to control the manipulations of the I/O signal by the logical adapter interface unit to mimic the condition of the I/O traffic (Asti, programming interface shown in Figs. 5-6 and described in paragraphs 0047-0054 shows signals that are implemented and manipulated by Terminal Interface 111, I/O Bus 104, I/O Bus Interface 105 that comprise the logical adapter interface unit); and 
a service element coupled to the mainframe and configured to log the response of the mainframe to the manipulations (Asti, paragraph 0024, user interface software that is a type of service element provides content to user that can be stored in log or data file, printed by a printer and so on).

Regarding dependent claim 4, Asti teaches wherein the manipulations of the I/O signal comprise insertions of errors into the I/O signal (Asti, Figs. 5-6 and paragraphs 0002-0003 and 0047-0054 teach insertion of errors such as increasing the utilization).

Regarding dependent claim 5, Asti teaches wherein the programming interface is further configured to: 
define one or more conditions of the I/O traffic (Asti, Figs. 5-6, utilization is a condition of the I/O traffic as simulates a large network I/O load, see paragraph 0048); 
identify the manipulations which optimally mimic each of the one or more of the conditions of the I/O traffic (Asti, identity of manipulations is given by icons 410 and 420 in Figs. 5-6); and 
cause the logical adapter interface unit to execute the manipulations which optimally mimic each of the one or more of the conditions of the I/O traffic in sequence (Asti, test software and control shown in Figs. 5-6 and described in paragraphs 0047-0054 generates signals that are implemented and manipulated by Terminal Interface 111, I/O Bus 104, I/O Bus Interface 105 that comprise the logical adapter interface unit). 

Regarding dependent claim 6, Asti teaches wherein: 
the one or more conditions of the I/O traffic are time-variant such that the manipulations change over time (Asti, paragraph 0046 teaches administrator can change applicable performance metric of the specified resources for utilization.  Test application  changes test parameters over the duration of testing period.), and 
the programming interface is further configured to identify changes to the manipulations over time (Asti, Figs. 5-6, 410 and 420 change over time and provide output to user as taught in paragraph 0024). 

Regarding dependent claim 7, Asti teaches wherein the service element is further configured to: 
associate logged responses of the mainframe to the condition of the I/O traffic being mimicked (Asti, Figs. 5-6, values of 410 and 420 after mainframe utilization and throttling tests are output to user and sent to file and printed); and 
generate a database, which is accessible to a user of the mainframe, in accordance with associations between the logged responses of the mainframe to the condition of the I/O traffic being mimicked (Asti in Fig. 1 teaches storage devices, user I/O device 121 with test application generates time based data as given in paragraph 0046 that is displayed, stored or printed as taught in paragraph 0024.  Storage of output data in database by storage interface 112 in storage devices 125 as taught in paragraph 0025 is implicit and well known).  

Regarding dependent claim 8, Asti teaches wherein the service element is further configured to upload code to the mainframe whereby the mainframe is configured to compensate for the response of the mainframe to the manipulations (Asti, paragraph 0035 teaches code executing  on mainframe. Paragraph 0056 teaches uploading and inputting a code to access and display test application to modify and restrict the SAN resources that changes the behavior of mainframe.). 

Claims 9-13, the test apparatus that implements the apparatus of claims 1-8, respectively, are rejected on the same grounds as claims 1-3, 7-8, respectively.

Claims 15-20, the method that implements the apparatus of claims 1-8, respectively, are rejected on the same grounds as claims 1 and 3-8, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is rejected under 35 U.S.C.  § 103 as being unpatentable over Astigarraga et al., (U.S Patent Pub. No. 2016/0196366 A1), hereinafter Asti, in view of Jacobs et al. (U.S. Patent No. 4,817,093), hereinafter Jacobs.
Regarding claim 14, Asti teaches all of the limitations of claim 9, as cited above, and further teaches a robotic tester, which is supportive of the logical adapter interface unit and the control system and movable relative to the mainframe and the adapter (Asti, switches shown in Figs 3-4, SAN Chassis of Fig. 5 and switch of Fig. 6 include in modularized form logic adapter interface unit and Fig. 1 teaches user I/O device 121 and network interface adapter 114 are all separate components that are movable relative to processor 101 and memory 102 in computer mainframe as described in paragraph 0024-0029),
wherein the robotic tester is configured to connect and disconnect the logical adapter interface unit to and from each of the mainframe and the adapter and to couple and decouple the control system to and from the mainframe (Asti, User manually connects user I/O device 121 and network interface 114 to I/O bus as taught in paragraphs 0024). 
Asti does not distinctly disclose a robotic tester. However, Jacobs, in the same field of endeavor, teaches a robotic tester (Jacobs, paragraph 0024, machine robot disassembles, repairs chip and assembles chip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asti to incorporate the teachings of Jacobs and provide a robotic tester that is supportive of the logical adapter interface unit and the control system and movable relative to the mainframe and the adapter, and wherein the robotic tester is configured to connect and disconnect the logical adapter interface unit to and from each of the mainframe and the adapter and to couple and decouple the control system to and from the mainframe because such a system allows fast diagnosis and repair of failing chips and system with minimal human input (Jacobs, paragraph 0024).

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
Johnson (U.S. Patent Publication No. 2008/0123539 A1) teaches emulate a mainframe data channel for testing and diagnostics of mainframe peripheral devices and for remote control and configuration of the testing and diagnostics. The system includes an emulator central processing unit communicably attached to at least one of the mainframe peripheral devices. First driver software is resident in the emulator central processing unit to initialize and start an adaptor for at least one mainframe peripheral device. Second channel program software is resident in the emulator central processing unit having commands to the emulator central processing unit and to the mainframe peripheral devices. Third application software is resident in the emulator central processing unit to test and diagnose the mainframe peripheral devices. Fourth software resident in the emulator central processing unit validates remote access to the emulator central processing unit.

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                             
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114